*393While an agency has a statutory obligation to make diligent efforts to encourage and strengthen the parental relationship (Social Services Law § 384-b [7] [a]), a parent must still assume a measure of initiative and responsibility. The agency’s statutory duty is fulfilled when it embarks upon a diligent course, even though it faces an uncooperative or indifferent parent (see Matter of Sheila G., 61 NY2d 368, 385 [1984]). Here, the agency referred respondent to drug rehabilitation and parenting skills programs, and attempted to implement a course of visitation. Respondent missed a quarter of her scheduled visits with the child, did not timely attend the drug treatment program, and refused to attend the parenting skills course unless it was scheduled in Brooklyn. Under these circumstances, Family Court properly terminated respondent’s parental rights (see Matter of Jowell Lateefra B., 271 AD2d 366 [2000], lv denied 95 NY2d 760 [2000]).
We have considered respondent’s remaining contentions and find them without merit. Concur—Friedman, J.P., Sweeny, McGuire, Renwick and Freedman, JJ.